Order entered June 30, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00280-CV

  VIEWPOINT, INC. D/B/A VIEWPOINT CONSTRUCTION SOFTWARE, Appellant

                                              V.

                             R&B ROOFING, L.L.C., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-03209-E

                                          ORDER
       We GRANT appellant’s June 28, 2016 unopposed motion for an extension of time to file

a reply brief and extend the time to JULY 15, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE